               Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 1 of 6



Marsha M. Holland                                                                         FILED
105 S. Southerland Court                                                        '.S. n!STF<lCT GO!JHT
P.O. Box 132
Tropic, Utah 84776
Telephone:    (435) 691-8988
Email: marhsa.history@gmail.com                                                   DISTf{!CT OF !Jil'l.ll
Pro Se
                                                                                'Y: ;:;·v;)1Tr=-;ti~TIF?.ir·· -----
                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 MARSHA HOLLAND,

  Plaintiff,                                                   VERIFIED COMPLAINT

 v.
                                                             Case: 4: 18-cv-00074
 SPENCER COX, in his official capacity as                    Assigned To: Nuffer, David.
 Lieutenant Governor of Utah; JOHN DAVID                     Assign. Date : 11 /02/2018
 NEILSON, San Juan, KARLA JOHNSON,                           Description: Holland v. Cox et al
 Kane, CAMILLE MOORE, Garfield, RYAN
 TORGERSON, Wayne, KALI GLEAVE,
 Piute, GINGER MCMULLIN, Beaver,
 STEVEN C. WALL, Sevier, in their official
 capacity as county clerks in their respective
 Utah counties,

  Defendants.



      1. This lawsuit challenges the State of Utah's unconstitutional treatment of unaffiliated

candidates on the ballot.

      2. The Utah Legislature has disadvantaged certain candidates for office-including

Plaintiff-by requiring disclaimer language on electoral ballots exclusively for those who do not

affiliate with a political party. This disclaimer language is dissuading voters from considering

candidates who do not affiliate with political parties. There is no compelling reason to include

this language on the ballot. As such, it violates the 14th Amendment of the U.S. Constitution. A

fair opportunity to run for office is a fundamental right.
             Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 2 of 6



   3. Recently, Plaintiff has learned that many voters in her district are confused by this

disclaimer language and that some may not vote for her because of this.

                                     Jurisdiction and Venue

   4. The Court has jurisdiction over this action pursuant to 28 U.S.C. Section 1331 (federal

question), as this action involves the 14th Amendment of the U.S. Constitution (Equal Protection

Clause) and 28 U.S.C. Sections 2201 (declaratory relief).

   5. Venue is proper in the U.S. District Court for the District of Utah pursuant to 28 U.S.C.

Section 139l(b)(2) because the violations alleged herein all occurred within the state of Utah.

                                              Parties

    6. Plaintiff Marsha Holland is currently a candidate in the 2018 election for the Utah State

House of Representatives in District 73. Whether Ms. Holland wins or loses this election, she

plans to run in the 2020 election for this same seat.

    7. Given the intense demands of a campaign, Ms. Holland plans to begin campaigning for

2020 almost immediately after the 2018 election. She is using her current campaign to improve

and prepare for her 2020 campaign.

    8. Ms. Holland is running as an unaffiliated candidate. She plans to run as an unaffiliated

candidate in 2020.

    9. Ms. Holland is a citizen of Utah domiciled in Tropic, Garfield County, Utah.

    10. Utah State House of Representatives District 73 covers San Juan, Kane, Garfield, Wayne,

and Piute counties as well as portions of Beaver and Sevier counties.

    11. Defendant Spencer Cox is the Lieutenant Governor of Utah and is the chief election

officer of the state.




                                                  1
            Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 3 of 6



    12. Defendant John David Neilson is the County Clerk of San Juan County, Utah, and is

responsible for ballots and voting in that county.

    13. Defendant Karla Johnson is the County Clerk of Kane County, Utah, and is responsible

for ballots and voting in that county.

    14. Defendant Camille Moore is the County Clerk of Garfield County, Utah, and is

responsible for ballots and voting in that county.

    15. Defendant Kali Gleave is the County Clerk of Piute County, Utah, and is responsible for

ballots and voting in that county.

    16. Defendant Ryan Torgerson is the County Clerk of Wayne County, Utah, and is

responsible for ballots and voting in that county.

    17. Defendant Ginger McMullin is the County Clerk of Beaver County, Utah, and is

responsible for ballots and voting in that county.

    18. Defendant Steven C. Wall is the County Clerk of Sevier County, Utah, and is responsible

for ballots and voting in that county.

                                              Background

    19. The Utah State House of Representatives and Senate have both been dominated by

Republicans since the late 1970s.

    20. Utah State Code Section 20A-6-301(1)(d) requires that election officers place a mark on

the ballot next to the name of unaffiliated candidates, like Ms. Holland, with this "statement at

the bottom of the ticket: 'This candidate is not affiliated with, or does not qualify to be listed on

the ballot as affiliated with, a political party.'"

    21. This language was introduced into Utah law by legislation in 2016. S.B. 25 Substitute

(Signed Mar. 18, 2016). The history surrounding its passage indicates that the Utah Legislature



                                                      2
            Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 4 of 6



intended this to disadvantage an unaffiliated candidate running in 2016 for President of the

United States who enjoyed considerable support in Utah.

   22. This disclaimer now appears on, at least, the 2018 ballots in San Juan County.

   23. Ms. Holland anticipates that this disclaimer will appear on ballots in 2020, as well.

   24. Partisan candidates do not have this same disclaimer.

   25. Research has shown that ballot wording can influence voter choice. See, e.g., Craig M.

Burnett and Vladmir Kogan, "When Does Ballot Language Influence Voter Choices? Evidence

from a Survey Experiment," Political Communication 32:109-26 (2015); Jeff Hastings and

Damon Cann, "Ballot Titles and Voter Decision Making on Ballot Questions," State and Local

Government Review vol. 46 issue 2 118-27 (2014).

    26. Because of the differential treatment between unaffiliated candidates and partisan

candidates, Ms. Holland is disadvantaged due to the fact that voters will be confused by the

ballot language and will not vote for her in the 2018 and/or the 2020 elections.

    27. This fact has been verified by a recent conversation between Ms. Holland a voter in her

district who explained that this disclaimer was causing confusion. Ms. Holland has also learned,

from other voters in the district, that they are encountering friends and neighbors who are

confused by this disclaimer language-often thinking that it means Ms. Holland is not qualified

to hold office-on the ballot now. Finally, Ms. Holland has learned of a focus group that was

conducted recently in her district with likely voters. During this focus group likely voters

expressed confusion over the disclaimer language-again, thinking it implicated her fitness to

hold office-and indicated that the language, alone, could be sufficient to prevent them from

voting for Ms. Holland.




                                                 3
             Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 5 of 6



                                           Cause of Action

   Declaratory Judgment Regarding Violation of the Equal Protection Clause of the                14th
                    Amendment of the United States Constitution

   28. Plaintiff incorporates by reference all preceding paragraphs.

   29. The Equal Protection Clause of the 14th Amendment to the U.S. Constitution guarantees

citizens the right to participate and affiliate in the political process. This right includes the ability

to affiliate, or not, with political parties without being disadvantaged by state legislation or ballot

language.

    30. Voting for the 2018 election is underway and Ms. Holland is losing votes simply because

of this disclaimer ballot language. As such, Ms. Holland is suffering a continuing injury.

    31. Ms. Holland has learned from various means that voters now are confused by this

disclaimer language, with many people interpreting it as an indication that she is not fit for

office. This disclaimer language is now an exclusive reason people are giving to not vote for her.

    32. The ballot disclaimer language will also result in Ms. Holland losing votes in the 2020

election. As such, Ms. Holland faces a real and immediate threat of being injured in the future.

Moreover, because voters in the 2018 election are likely to see the ballot disclaimer language

printed near her name on the 2018 ballot, it is vital that such language be invalidated promptly to

minimize the burden on her ability to campaign fairly in anticipation of the 2020 election without

a stigma of the ballot disclaimer language.

    33. The State of Utah has no compelling interest, or indeed any cognizable interest in treating

unaffiliated candidates different than candidates affiliated with a party.

    34. The ballot disclaimer required by Utah Code Section 20A-6-301(1)(d) violates the Equal

Protection Clause of the 14th Amendment to the U.S. Constitution.




                                                     4
             Case 4:18-cv-00074-DN Document 1 Filed 11/02/18 Page 6 of 6



   35. Because the State of Utah's requirement that such ballot language be included violates

Holland's legal and constitutional rights, and Ms. Holland is suffering and will suffer an injury in

fact as a result, Ms. Holland is entitled to a declaratory judgment invalidating the ballot

disclaimer to protect her constitutional rights.

                                          Prayer for Relief

       Plaintiff, Marsha Holland, respectfully requests that this court enter judgment in her favor

and against Defendants, Lieutenant Governor Spencer Cox and the identified county clerks, in

their official capacity, and that the Court:

    1. Issue a judgment declaring Utah Code Section 20-6-301(1)(d) unconstitutional as a

violation of the 14th Amendment's Equal Protection Clause.

    2. Declare that printing the disclaimer language required by Utah Code Section 20-6-

301(1)(d) on official ballots violates the 14th Amendment of the U.S. Constitution.

    3. Retain jurisdiction of this action to ensure compliance with the Court's decree. Award

Plaintiff the costs she has incurred in pursuing this action, including attorneys' fees, and

    4. Such other relief as the Court deems appropriate.



Dated: November 1, 2018

Respectfully submitted,



vtr\,~--~ J-f6tL~cL
Marsha Holland
Plaintiff, Pro Se




                                                   5
